UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2405



ERNEST G. PORTERFIELD; ALICE        PORTERFIELD
THORN; WILLARD R. MEADOWS,

                                            Plaintiffs - Appellants,

          versus


ROBERT F. HODGES, Lawyer for Mary Mood North-
ern, Incorporated; BRIAN SCHEID, Lawyer for
Mary Moody Northern, Incorporated; THE HONOR-
ABLE J. COLIN CAMPBELL; THE HONORABLE HARRY L.
CARRICO, Chief Justice, State Supreme Court,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (MISC-97-49)


Submitted:   April 29, 1998                   Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest G. Porterfield, Alice Porterfield Thorn, Willard R. Meadows,
Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's orders dismissing

their action as frivolous under 28 U.S.C.A. § 1915(e)(2) (West

Supp. 1998), and denying their motion for reconsideration. We have

reviewed the record and the district court's opinions and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. Porterfield v. Hodges, No. MISC-
97-49 (W.D. Va. Oct. 6, 1997). See 28 U.S.C.A. § 1915(e)(2). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2